Case 3:21-cv-13616-MAS-DEA Document 1 Filed 07/14/21 Page 1 of 10 PageID: 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY
                                    (Trenton Vicinage)
 Mark R. Scirocco/061192013
 SCIROCCO LAW, PC
 143 Washington Street
 Morristown, NJ 07960
 (973) 691-1188
 Fax: 973-691-3353
 Mark@Sciroccoesq.com
 Attorney for Plaintiff Liberty Justice Center

 LIBERTY JUSTICE CENTER,

               Plaintiff,
                                                Case No.
 v.

 GURBIR S. GREWAL, as attorney general of                  COMPLAINT
 the State of New Jersey,

              Defendant.


      Plaintiff Liberty Justice Center, 208 S. LaSalle Street, Suite 1690, Chicago,

Illinois 60604, complains against Gurbir S. Grewal, Office of the Attorney General,

Hughes Justice Complex, 25 Market Street, Box 080, Trenton, NJ 08625, in his

official capacity as Attorney General of the State of New Jersey, and alleges as

follows:

                                  INTRODUCTION

      1.     The First Amendment grants individuals who donate to nonprofit

organizations the right to associate privately lest public disfavor and harassment

chill their speech. On July 1, 2021, the U.S. Supreme Court confirmed this right by

ruling in favor of a facial challenge to the California Attorney General’s policy of

requiring all charities registered with the state to submit their complete IRS Form

990, including the confidential Schedule B that lists an organization’s major




                                            1
Case 3:21-cv-13616-MAS-DEA Document 1 Filed 07/14/21 Page 2 of 10 PageID: 2




supporters. Americans for Prosperity Found. v. Bonta, Nos. 19-251 & 19-255, 2021

U.S. LEXIS 3569 (July 1, 2021). As of July 1, 2021, California no longer collects the

Schedule B of nonprofit organizations wishing to operate in the state.1

          2.     Defendant General Grewal, Attorney General of the State of New

Jersey, has the same policy as California of requiring nonprofit organizations to

submit their Schedule B as part of their annual charitable registration.

          3.     New Jersey has already acknowledged in court filings that it has a policy

that is “the same or similar” to the policy struck down as facially unconstitutional in

AFPF v. Bonta. In that case, the State of New Jersey joined an amicus brief which

said, “At issue in this case is California’s requirement that every charity operating

within the State provide its Schedule B along with its Form 990 as part of the total

package of financial and other information that must be reported to the State. Several

other States have the same or a similar reporting requirement. . . . New Jersey has a

similar Schedule B filing requirement. All charitable organizations that operate in

New Jersey must file annual financial reports that include a copy of the organization’s

most recent IRS Form 990, and ‘[a]ll schedules and statements shall be included.”

N.J. Admin. Code §§ 13:48-4.3(a)(8), 13:48- 5.1(b)(5)." Br. for States of New York,

Colorado, Connecticut, Hawai’i, Illinois, Maine, Maryland, Massachusetts, Michigan,

Nevada, New Jersey, New Mexico, Oregon, Pennsylvania, Rhode Island, and

Virginia, and The District of Columbia as Amici Curiae, pg. 9–10, Americans for

Prosperity Found., Nos. 19-251 & 19-255, 2021 U.S. LEXIS 3569 (July 1, 2021).2


1   See https://oag.ca.gov/charities.
2   Brief available at 2021 U.S. S. CT. BRIEFS LEXIS 866.


                                                  2
Case 3:21-cv-13616-MAS-DEA Document 1 Filed 07/14/21 Page 3 of 10 PageID: 3




       4.     Plaintiff Justice Liberty Center (“Center”) is a nonprofit public-interest

law firm that litigates on behalf of the constitutional rights of American families,

workers, advocates and entrepreneurs. It zealously guards the confidentiality of its

donors to ensure their privacy. The Center fundraises nationally, and is registered as

a charity in New Jersey.

       5.     Forced to choose between continuing its charitable registration and the

irreparable loss of First Amendment freedom, the Center brings this case to protect

its rights.

                                      PARTIES

       6.     Plaintiff Liberty Justice Center is an Illinois nonprofit corporation

headquartered in Chicago, Illinois. The Center’s president works out of an office

located at 208 S. LaSalle Street, Suite 1690, Chicago, Illinois 60604. The Center is

devoted to the promotion of limited government and the protection of individual

liberties through litigation in courts nationwide. To that end, the Center represents

clients, at no cost to them, in lawsuits challenging government overreach throughout

the states. The Center funds its activities by raising charitable contributions from

donors throughout the country, including in New Jersey.

       7.     Defendant Gurbir S. Grewal is the Attorney General of New Jersey. In

this capacity, he administers and enforces the Charitable Registration and

Investigation Act, N.J. Stat. Ann. §§ 45:17A-18–45:17A-40. N.J. Stat. Ann. § 45:17A-

21(a). His main offices are located at 25 Market Street, Trenton, NJ 08625.




                                           3
Case 3:21-cv-13616-MAS-DEA Document 1 Filed 07/14/21 Page 4 of 10 PageID: 4




                              JURISDICTION & VENUE

      8.     This Court has jurisdiction under 28 U.S.C. §§ 1331, 1343, because this

is an action to vindicate constitutional civil rights under 42 U.S.C. § 1983.

      9.     Venue in this Court is proper under 28 U.S.C. § 1391(b).


                                       FACTS

      10.    The Internal Revenue Service (“IRS”) recognizes the Center as a

501(c)(3) nonprofit charity. Such charities are exempt from federal income taxes but

must file an annual tax return (a “Form 990 Schedule A”).3 Certain charities—

including the Center—must also file a Form 990 Schedule B, which lists the name

and address of every individual nationwide who donated more than $5,000 to the

charity during a given tax year.4

      11.    Once filed, a nonprofit organization’s federal tax return must be “made

available to the public,” except for the “name or address of any contributor” to the

organization. 26 U.S.C. § 6104(b), (d)(3)(A). Form 990s are thus public, but Schedule

Bs listing donor names and addresses are not. Indeed, unauthorized disclosure of

Schedule B can result in civil or criminal penalties. 26 U.S.C. §§ 7213, 7431.

      12.    State officials who administer state laws regulating charities can—like

any member of the public—obtain a charity’s Form 990 Schedule A. The tax code

further provides that state regulators of charities can obtain from the IRS the




3See IRS Form 990, available at http://www.irs.gov/ pub/irs-pdf/f990.pdf.
4See IRS Schedule B to Form 990, available at http://www.irs.gov/pub/irs-
pdf/f990ezb.pdf.


                                           4
Case 3:21-cv-13616-MAS-DEA Document 1 Filed 07/14/21 Page 5 of 10 PageID: 5




nonpublic tax returns (including a Schedule B) of certain nonprofits, but not of

501(c)(3) organizations. 26 U.S.C. § 6104(c)(3).

      13.    Charitable organizations that intend to solicit in the state of New Jersey

are required by law to initially register with General Grewal, whose office oversees

the Charities Registration Section of the Division of Consumer Affairs. N.J. Stat.

Ann. § 45:17A-23(a). That form is CRI-150I for charities which have annual gross

contributions above $25,000. N.J. Stat. Ann. §§ 45:17A-24(a)–(c).

      14.    Charities which have annual gross contributions above $25,000 are also

required to file an annual report with Defendant General Grewal, CRI-300R. N.J.

Stat. Ann. § 45:17A-24(d).

      15.    As part of his annual registration requirements for charities, Defendant

General Grewal (through the Charities Registration Section) requires registrants

submit their complete IRS Form 990. N.J. Stat. Ann. § 45:17A-24(b)(3). The Charities

Registration Section reaffirmed that this requirement includes the Schedule B in a

regulation adopted May 2019. 51 N.J.R. 637(a); N.J. Stat. Ann. § 13:48-5.3(b)(5).

      16.    Defendant General Grewal acts under color of state law when he makes

and enforces these regulations and policies.

      17.    Liberty Justice Center receives annual gross contributions in excess of

$25,000.

      18.    Liberty Justice Center plans to fundraise in the state of New Jersey to

support its mission. As a result, it is registered for charitable status with the

Defendant, and been assigned New Jersey Regulatory Number CH4057000.




                                           5
Case 3:21-cv-13616-MAS-DEA Document 1 Filed 07/14/21 Page 6 of 10 PageID: 6




      19.       As a result, Liberty Justice Center is required to complete the annual

registration form, which includes submission of its Schedule B. N.J. Admin. Code §§

13:48-4.3(a)(8)–(9).

      20.       The Center’s registration renewal was due June 30, 2021.

      21.       Liberty Justice Center has not yet turned over its Schedule B to New

Jersey, and it is designated as “non-compliant” by the Division of Consumer Affairs.

      22.       Any charitable organization that is compliant and receives over $10,000

in gross contributions may request an extension to renew. Because the Center has

not submitted its Schedule B, and is therefore non-compliant, it is not able to receive

a renewal extension.

      23.       If the Center fails to comply with the annual renewal requirement,

Defendant General Grewal may revoke its registration, which would prevent it from

fundraising in New Jersey. N.J. Admin. Code §§ 13:48-13.3(a)(1)–(2).

      24.       The revocation of its charitable registration in New Jersey would injure

the Center by preventing it from fundraising in the state.

      25.       Liberty Justice Center zealously safeguards the privacy of its donors. It

has in place policies and procedures for its staff, interns, and contractors to ensure

this privacy.

      26.       Liberty Justice Center litigates a number of controversial topics,

including cases on behalf of worker freedom against unions, on behalf of parents

against curricula associated with critical race theory, and on behalf of victims of

cancel culture.




                                             6
Case 3:21-cv-13616-MAS-DEA Document 1 Filed 07/14/21 Page 7 of 10 PageID: 7




                           COUNT I – FIRST AMENDMENT

       27.    The Center repeats, realleges, and incorporates all the allegations above

as if fully set forth at length herein.

       28.    The First Amendment to the United States Constitution applies to New

Jersey by virtue of the Fourteenth Amendment. Officials of the State of New Jersey

who act under color of state law to violate the First Amendment rights of citizens and

organizations violate 42 U.S.C. § 1983.

       29.    The First Amendment creates a “right to associate for the purpose of

speaking.” Rumsfield v. FAIR, 547 U.S. 47, 68 (2006).

       30.    To vindicate this right, the Supreme Court has “held laws

unconstitutional that require the disclosure of membership lists for groups seeking

anonymity.” Id. at 69. Such laws “ma[k]e group membership less attractive” and

violate the First Amendment by “affecting the group’s ability to express its message.”

Id.

       31.    “It is hardly a novel perception that compelled disclosure of affiliation

with groups engaged in advocacy may constitute an effective restraint on freedom of

association.” Bates v. Little Rock, 361 U.S. 516, 523 (1960) (cleaned up).

       32.    Anonymous speech is not only accepted but celebrated within American

politics. As “famously embodied in the Federalist Papers,” which were published

under the pseudonym “Publius,” there is a long and “respected tradition of anonymity

in the advocacy of political causes” in this country. McIntyre v. Ohio Elections

Commission, 514 U.S. 334, 343 & n.6 (1995). For government to take the opposite




                                           7
Case 3:21-cv-13616-MAS-DEA Document 1 Filed 07/14/21 Page 8 of 10 PageID: 8




approach by “[c]ompell[ing] disclosure of membership in an organization engaged in

advocacy of particular beliefs” is akin to it ““requir[ing] that adherents of particular

religious faiths or political parties wear identifying arm-bands.”” NAACP v. Alabama

ex rel. Patterson, 357 U.S. 449, 462 (1958) (quoting American Communications Ass’n

v. Douds, 339 U.S. 382, 402 (1950)).

      33.    Nor is it any less noxious to compel disclosure of an organization’s

donors than it is to compel disclosure of its members: the Supreme Court has “not

drawn fine lines between contributors and members,” but has instead “treated them

interchangeably.” Buckley v. Valeo, 424 U.S. 1, 66 (1976).

      34.    The Supreme Court recently held that demanding charitable

organizations to disclose to a state attorney general the contents of their Schedule Bs

violates the First Amendment. Americans for Prosperity Found. v. Bonta, Nos. 19-251

& 19-255, 2021 U.S. LEXIS 3569 (July 1, 2021). Such a disclosure requirement

“imposes a widespread burden on donors’ associational rights.” Id. at *33. The

burdens imposed by a blanket demand cannot be justified because such a demand is

not narrowly tailored to any important governmental interest. Id. at *24–27.

      35.    In Americans for Prosperity Foundation, the Court ruled in favor of a

facial challenge by charities to California’s requirement that charities provide their

Schedule B to the Attorney General’s bureau of charities, finding that rule was not

narrowly tailored to the state’s interest in preventing charitable fraud. The Court

further found that disclosure only to a government agency, even if that agency

pledges to keep it confidential, constitutes a real burden on associational rights.




                                           8
Case 3:21-cv-13616-MAS-DEA Document 1 Filed 07/14/21 Page 9 of 10 PageID: 9




      36.    Defendant General Grewal’s policy, on pain of penalty, requiring the

disclosure of the names and addresses of the Center’s contributors to him, infringes

the rights to freedom of speech and freedom of association of the Center and its

supporters, which rights are secured by the First and Fourteenth Amendments, in

violation of 42 U.S.C. § 1983. The Attorney General’s demand for a charity’s donor

information on Schedule B is unconstitutional both on its face and as applied to the

Center.

      37.    The Attorney General’s demand gives the Center two choices. Either it

must disclose its donor list, which will chill the protected speech of its donors, or else

it must bear the penalties of noncompliance with New Jersey’s demand, which will

chill its fundraising speech. “[F]und-raising for charitable organizations if fully

protected speech.” Gaudiya Vaishnava Society v. City and County of San Francisco,

952 F.2d 1059, 1063 (9th Cir. 1990); accord Riley v. National Federation of the Blind

of North Carolina, Inc., 487 U.S. 781, 789 (1988); Village of Schaumburg v. Citizens

for a Better Environment, 444 U.S. 620, 632 (1980).

                                 PRAYER FOR RELIEF

      Wherefore, the Center requests judgment in its favor and against the Attorney

General as follows:

       1.    An order enjoining the Attorney General from demanding the Center’s

Schedule B that contains its donor information or from taking any action to

implement or enforce his policy demanding the Center’s Schedule B.




                                            9
Case 3:21-cv-13616-MAS-DEA Document 1 Filed 07/14/21 Page 10 of 10 PageID: 10




        2.    A declaration that the Attorney General’s demand for a copy of the

 Center’s Schedule B containing the names and addresses of the Center’s donors

 violates the First and Fourteenth Amendments both on its face and as applied to the

 Center, and is therefore null and void.

        3.    Nominal damages.

        4.    An award to the Center of its reasonable attorneys’ fees and costs.

        5.    A grant to the Center of such additional or alternative relief as the Court

 deems just and proper.



 Dated: July 14, 2021                    Respectfully Submitted,

                                         Scirocco Law, PC

                                         /s/ Mark R. Scirocco
                                         Mark R. Scirocco/061192013
                                         Scirocco Law, PC
                                         143 Washington Street
                                         Morristown, NJ 07960
                                         (973) 691-1188
                                         Fax: (973) 691-3353
                                         Email: Mark@Sciroccoesq.com

                                         Attorney for Plaintiff Liberty Justice Center




                                           10
